Reinhard, J.
The question of jurisdiction confronts us at the threshold of this case. The action originated *200before the mayor of the city of Peru, and was one in which damages were claimed for the killing of the appellee’s cow of the value of $50. The appellee recovered $50 before the mayor. An appeal was taken by the railroad company to the circuit court, where the appellee again recovered the amount of $50.
Filed Nov. 23, 1893.
Prom this judgment the present appeal is attempted to be prosecuted.
Section 632, R. S. 1881, authorizes an appeal from such judgment as the one under consideration only in cases where the amount in controversy, exclusive of interest and costs, exceeds fifty dollars. State, for Use, v. Wills, 4 Ind. App. 38; Cincinnati, etc., R. W. Co. v. McDade, 111 Ind. 23.
The amount in controversy in the present case, exclusive of interest and costs, does not exceed fifty dollars, and as the case was commenced before the mayor of a city, no appeal will lie from the judgment of the circuit court. The appellee’s motion to dismiss the appeal must, therefore, be sustained.
Appeal dismissed, at appellant’s cost.